Citation Nr: 1215586	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to eligibility for automobile and adaptive equipment or adaptive equipment only.

In February 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service connected for right knee replacement residuals, rated 60 percent disabling, anxiety disorder, rated 30 percent disabling, and is in receipt of a total disability rating based on individual unemployability (TDIU).

2.  The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.

CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and adaptive equipment and/or adaptive equipment have not been met.  38 U.S.C.A. § 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to automobile allowance or adaptive equipment.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2009 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified and available post-service private and VA treatment records.

The Veteran was not afforded a VA examination in connection with this claim.  For the reasons explained below, such an examination was not required because the record adequately revealed the current state of the Veteran's disability with regard to his claim for entitlement to eligibility for the purchase of an automobile and adaptive equipment.

In addition, during the February 2012 Board hearing, the undersigned explained the issue on appeal, and asked questions designed to elicit evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to eligibility for the purchase of an automobile and adaptive equipment is thus ready to be considered on the merits.

Analysis

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3).  In order to be eligible for entitlement to adaptive equipment only, a Veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

In this case, the Veteran is service connected for right knee replacement residuals and anxiety disorder only.  Thus, the only way he could be eligible for benefits under 38 C.F.R. § 3.808 would be if he had right knee ankylosis, which would render him eligible for adaptive equipment, or if his right knee replacement residuals somehow caused the loss or permanent loss of use of one or both feet or hands, or impairment of vision of both eyes.  For the following reasons, however, the lay and medical evidence reflects that the Veteran does not have right knee ankylosis and right knee replacement residuals do not cause the loss or permanent loss of use of one or both feet or hands, or impairment of vision of both eyes.

During the Board hearing, the undersigned indicated that the Veteran was sitting in a scooter and his right leg was at roughly a 90 degree angle because he was sitting down.  Hearing Transcript, at 5.  In response to the question whether he could move his legs, the Veteran answered that he did not do so because it gave him too much pain.  Id. at 6.  When the undersigned asked if the Veteran could move his leg at all, he replied, "Oh sure, my leg will move up and down.  Sure."  Id.  After noting his limitations, the Veteran reiterated, "[Y]es, I can move my legs.  There's no question thatI can't move them.  It's just the idea that I can't move them very long," and discussed his limitations including his inability to walk with his grandchildren.  Id.   The Veteran also testified to his legs being "useless" to him because he could not get into a bathtub, had to use the disabled shower at the recreation center because he could not stand and used his cart "95 percent of the time."  Hearing Transcript, at 3. 

The Veteran is competent to testify as to his ability to move his legs including his right leg, and the Board finds his testimony credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's competent and credible testimony therefore indicates that he does not have right knee ankylosis.  This testimony is supported by the extensive VA and private treatment records, as well as the April 2002 VA examination report, which reflect that the Veteran underwent right knee surgery and experienced subsequent problems and underwent additional surgeries, but has had range of motion and no ankylosis.  These records similarly reflect that the Veteran's right knee disability has not caused loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, or the permanent impairment of vision of both eyes.

For example, a January 2009 VA physical therapy consultation note indicated that the Veteran was initially seen in May 2008 for an episode of vertigo.  The Veteran entered the clinic by walking unsupported with slight lateral trunk tilt, wide stride width, stiff legged gait pattern and normal gait speed.  The Veteran indicated that he used his scoter for long distances only.  Oculomotor examination had no significant findings, prior notation of ocular motor inaccuracies that may have been due in part to medications was noted.  Weakness and pain of the lower extremities with lumbar spine extension when ambulating were noted.  The physical therapist noted that the Veteran was unable to perform the Dynamic Gait Index test due to weakness in the lower extremities and antalgia, but a few minutes later was able to walk across the gym to his scooter without difficulty or complaints.

A June 2010 podiatry clinic note indicated that the Veteran presented with a chief complaint of ingrown toenail, and noted that he was diabetic.  It was noted that the Veteran presented to the clinic ambulating in diabetic shoes with inserts, that protective sensation was intact bilaterally, and that muscle strength was 4/5 for all groups tested bilaterally.  On examination, there was no decreased sensation or circulation, and no deformity or history of amputation.

The assessment was onychomycosis, diabetes mellitus type II, and onychocryptosis.  A July 2010 podiatry clinic note indicated that the presented to the clinic having noted that he went to the emergency room the previous Saturday due to blood on the right big toenail.  He denied trauma to the area, indicated that he never felt any pain but admitted to some tingling and burning in the big toe of his right foot and denied any other pedal complaints.  A July 2010 primary care note indicated that the Veteran continued to exercise, including in the pool, swimming 40 laps three times per week.  The assessment included joint pains/generalized musculoskeletal pains of the hands, neck, lower extremities, that had been present for years which were especially bad in the morning.  Foot and hand discomfort, i.e., tingling were noted, possibly secondary to diabetes.

The above evidence reflects that, while the Veteran has had knee and other musculoskeletal symptoms as well as symptoms relating to the feet and eyes, some of which were due to his diabetes, he has not had loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips.  This is consistent with the Veteran's Board hearing testimony.

As noted above, VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").   In this case, the evidence does not indicate that a contemporaneous examination is needed.  Rather, as shown above, the lay and medical evidence reflects that the Veteran's symptoms do not meet the criteria for entitlement to to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment.  A remand for a VA examination is therefore not necessary and would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

For the foregoing reasons, while the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements and hearing testimony, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  As the Board is by the laws and regulations that apply to veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2011); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


